Citation Nr: 1342578	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1979 to May 1981.  He has subsequent reserve service from June 1981 to October 1984.  He also has verified service in the Army National Guard from March 1989 to March 1990.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In May 2013, the Board remanded this case for additional development.  The case has since been returned to the Board for further appellate consideration. 

In August 2009, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2013).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current low back condition, diagnosed as degenerative disc disease and myofascial pain syndrome, arises from a low back injury sustained in motor vehicle accident during summer 1984 while allegedly traveling to a period of reserve military training or weekend drill duty.  His statements of record suggest that he has experienced ongoing back pain since that time.  Also, on one occasion in his March 2005 claim, the Veteran stated that he was initially treated for the claimed low back condition during active service at Fort Hood and that he sustained a subsequent injury during the aforementioned accident during his reserve service.  

The Veteran's service treatment records pertaining to all periods of his active, Reserve, and National Guard service have not been obtained for review.  In May 2013, the Board directed that such records be requested from all appropriate records repositories, to include the Veteran's last known Reserve and Army National Guard units of assignment.  

In response to an August 2013 PIES request, the RMC provided all available records located at that facility, which included the Veteran's complete active and reserve personnel records, however, no service medical records were received.  

To date, there remains no indication that the Veteran's service treatment records have been requested from his last known Army Reserve and National Guard units of assignment.  Moreover, personnel records pertaining to his National Guard service have not been obtained.  The possibility that the claimed disability may have been incurred in or related to event or injury sustained during active service, injury or disease incurred during a period of active duty for training (ACDUTRA), or injury sustained during inactive duty training (INACDUTRA), cannot be foreclosed absent a review of the Veteran's service treatment and National Guard personnel records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's last known Army Reserve unit (950th Maintenance Company in Van Nuys, California) and National Guard units (HHC 1st Bn. 185th Armor in San Bernardino, California and Svc. Btry 3/144th FA in Van Nuys, California) of assignment and request his complete active, Reserve, and National Guard service medical records to include any line of duty determinations pertaining to a low back condition and a motor vehicle accident as alleged, limited physical profiles, and clinical and/or inpatient treatment records from Fort Hood pertaining to the claimed low back condition.  Also request the Veteran's complete Army National Guard service personnel records dating from 1989.  All pertinent follow-up must be undertaken.  

2.  If necessary to for obtainment of the Veteran's National Guard personnel records, contact DFAS and request military pay records dating from 1989 to 1993 to determine whether he has any periods of federal Army National Guard service.  All pertinent follow-up must be undertaken.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a SSOC, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

